EXHIBIT 10.5

Irvine Sensors Corporation
Shares of Common Stock and Common Stock Warrant

STOCK PURCHASE AGREEMENT

          This Stock Purchase Agreement (the “Agreement”) is made as of June 27,
2003 by and among Irvine Sensors Corporation, a Delaware corporation (the
“Company”), and Mercator Momentum Fund, LP and Mercator Momentum Fund III, LP,
(each a “Purchaser” and collectively, the “Purchasers”).

          1.          The Securities.  Subject to the terms and conditions
herein contained, the Company proposes to issue and sell to Purchasers, in the
pro rata amounts indicated on the signature page hereto, (a) 750,000 shares (the
“Shares”) of the Company’s Common Stock, par value $0.01 per share (the “Common
Stock”) and (b) warrants, substantially in the form attached hereto at Exhibit A
(the “Warrants”), to acquire up to 200,000 shares of Common Stock (the “Warrant
Shares”).

          The Shares and the Warrants are sometimes herein collectively referred
to as the “Securities.”  This Agreement and the Warrants are sometimes herein
collectively referred to as the “Transaction Documents.” 

          The Securities will be offered and sold to the Purchasers without such
offers and sales being registered under the Securities Act of 1933, as amended
(together with the rules and regulations of the Securities and Exchange
Commission (the “Commission”) promulgated thereunder, the “Securities Act”), in
reliance on exemptions therefrom.

          In connection with the sale of the Securities, the Company has made
available to the Purchasers its periodic and current reports filed with the
Securities and Exchange Commission under the Securities Exchange Act of 1934, as
amended (the “Exchange Act”) since October 1, 2001.  These reports (as amended),
filings and amendments, are collectively referred to as the “Disclosure
Documents.”  All references in this Agreement to financial statements and
schedules and other information which is “contained,” “included” or “stated” in
the Disclosure Documents (or other references of like import) shall be deemed to
mean and include all such financial statements and schedules and other
information which is incorporated by reference in the Disclosure Documents.

          2.          Representations and Warranties of the Company.  The
Company represents and warrants to the Purchasers as follows:

                      (a)          The Disclosure Documents as of their
respective dates did not (after giving effect to any updated disclosures
therein), and as of the Closing Date as defined in Section 3 below will not,
contain any untrue statement of a material fact or omit to state a material fact
necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading.  The Company has filed all reports
required to be filed by it under the Exchange Act, including pursuant to
Section 13(a) or 15(d) thereof, since October 1, 2001, on a timely basis or has
received a valid extension of such time of filing and has filed any such reports
prior to the expiration of any such extension.  The Disclosure Documents and the



--------------------------------------------------------------------------------

documents incorporated or deemed to be incorporated by reference therein, at the
time they were filed (after giving effect to any updated disclosures therein) or
hereafter are filed with the Commission, complied and will comply in all
material respects with the requirements under the Securities Act and/or the
Exchange Act, as applicable.

                      (b)          Each of the Company and its subsidiaries set
forth on Schedule A attached hereto (the “Subsidiaries”) has been duly
incorporated and each of the Company and the Subsidiaries is validly existing in
good standing as a corporation under the laws of its jurisdiction of
incorporation (except as described on Schedule A attached hereto), with the
requisite corporate power and authority to own its properties and conduct its
business as now conducted as described in the Disclosure Documents and is duly
qualified to do business as a foreign corporation in good standing in all other
jurisdictions where the ownership or leasing of its properties or the conduct of
its business requires such qualification, except where the failure to be so
qualified would not, individually or in the aggregate, have a material adverse
effect on the business, condition (financial or other), properties, prospects or
results of operations of the Company and the Subsidiaries, taken as a whole (any
such event, a “Material Adverse Effect”); the Company has the authorized, issued
and outstanding capitalization set forth in the Disclosure Documents (subject to
the issuance of shares pursuant to options outstanding under the Company’s stock
option plans, employee stock purchase plans or outstanding warrants or other
rights to acquire shares described in the Disclosure Documents; except as set
forth in the Disclosure Documents, the Company does not have any subsidiaries or
own directly or indirectly any of the capital stock or other equity or long-term
debt securities of or have any equity interest in any other person; all of the
outstanding shares of capital stock of the Company and the Subsidiaries have
been duly authorized and validly issued, are fully paid and nonassessable and
were not issued in violation of any preemptive or similar rights; except as set
forth in the Disclosure Documents and as set forth on Schedule A attached
hereto, all of the outstanding shares of capital stock of the Subsidiaries are
owned, directly or indirectly, by the Company; except as set forth in the
Disclosure Documents, no options, warrants or other rights to purchase from the
Company or any Subsidiary, agreements or other obligations of the Company or any
Subsidiary to issue or other rights to convert any obligation into, or exchange
any securities for, shares of capital stock of or ownership interests in the
Company or any Subsidiary are outstanding; and except as set forth in the
Disclosure Documents, there is no agreement, understanding or arrangement among
the Company or any Subsidiary and each of their respective stockholders or any
other person relating to the ownership or disposition of any capital stock of
the Company or any Subsidiary or the election of directors of the Company or any
Subsidiary or the governance of the Company’s or any Subsidiary’s affairs, and,
if any, such agreements, understandings and arrangements will not be breached or
violated as a result of the execution and delivery of, or the consummation of
the transactions contemplated by, the Transaction Documents.

                      (c)          The Company has the requisite corporate power
and authority to execute, deliver and perform its obligations under the
Transaction Documents.  Each of the Transaction Documents has been duly and
validly authorized by the Company and, when executed and delivered by the
Company, will constitute a valid and legally binding agreement of the Company,
enforceable against the Company in accordance with its terms except as the
enforcement thereof may be limited by (A) bankruptcy, insolvency,
reorganization, fraudulent

2



--------------------------------------------------------------------------------

conveyance, moratorium or other similar laws now or hereafter in effect relating
to or affecting creditors’ rights generally or (B) general principles of equity
and the discretion of the court before which any proceeding therefore may be
brought (regardless of whether such enforcement is considered in a proceeding at
law or in equity) (collectively, the “Enforceability Exceptions”).

                    (d)          The Shares and the Warrants have been duly
authorized and, when issued upon payment thereof in accordance with this
Agreement, will have been validly issued, fully paid and nonassessable.  The
Warrant Shares have been duly authorized and validly reserved for issuance, and
when issued upon exercise of the Warrants in accordance with the terms thereof,
will have been validly issued, fully paid and nonassessable.  The Common Stock
of the Company conforms to the description thereof contained in the Disclosure
Documents.  The stockholders of the Company have no preemptive or similar rights
with respect to the Common Stock.

                    (e)          No consent, approval, authorization, license,
qualification, exemption or order of any court or governmental agency or body or
third party is required for the performance of the Transaction Documents by the
Company or for the consummation by the Company of any of the transactions
contemplated thereby, or the application of the proceeds of the issuance of the
Securities as described in the this Agreement, except for such consents,
approvals, authorizations, licenses, qualifications, exemptions or orders (i) as
have been obtained or (ii) the failure to obtain which would not have a Material
Adverse Effect; all such consents, approvals, authorizations, licenses,
qualifications, exemptions and orders will be in full force and effect as of the
Closing Date and not the subject of any pending or, to the knowledge of the
Company, threatened termination. 

                      (f)          None of the Company or the Subsidiaries is
(i) in material violation of its certificate of incorporation or bylaws (or
similar organizational document), (ii) in breach or violation of any statute,
judgment, decree, order, rule or regulation applicable to it or any of its
properties or assets, which breach or violation would, individually or in the
aggregate, have a Material Adverse Effect, or (iii) in default (nor has any
event occurred which with notice or passage of time, or both, would constitute a
default) in the performance or observance of any obligation, agreement, covenant
or condition contained in any contract, indenture, mortgage, deed of trust, loan
agreement, note, lease, license, franchise agreement, permit, certificate or
agreement or instrument to which it is a party or to which it is subject, which
default would have a Material Adverse Effect.

                      (g)          The execution, delivery and performance by
the Company of the Transaction Documents and the consummation by the Company of
the transactions contemplated thereby and the fulfillment of the terms thereof
will not (a) violate, conflict with or constitute or result in a breach of or a
default under (or an event that, with notice or lapse of time, or both, would
constitute a breach of or a default under) any of (i) the terms or provisions of
any contract, indenture, mortgage, deed of trust, loan agreement, note, lease,
license, franchise agreement, permit, certificate or agreement or instrument to
which any of the Company or the Subsidiaries is a party or to which any of their
respective properties or assets are subject, (ii) the certificate of
incorporation or bylaws of any of the Company or the Subsidiaries (or similar
organizational document) or (iii) any statute, judgment, decree, order, rule or
regulation of any court or

3



--------------------------------------------------------------------------------

governmental agency or other body applicable to the Company or the Subsidiaries
or any of their respective properties or assets or (b) result in the imposition
of any lien upon or with respect to any of the properties or assets now owned or
hereafter acquired by the Company or any of the Subsidiaries, which violation,
conflict, breach, default or lien would have a Material Adverse Effect.

                      (h)          The audited consolidated financial statements
included in the Disclosure Documents present fairly the consolidated financial
position, results of operations, cash flows and changes in stockholders’ equity
of the entities, at the dates and for the periods to which they relate and have
been prepared in accordance with generally accepted accounting principles
applied on a consistent basis; the interim unaudited consolidated financial
statements included in the Disclosure Documents present fairly the consolidated
financial position, results of operations and cash flows of the entities, at the
dates and for the periods to which they relate subject to year-end audit
adjustments and have been prepared in accordance with generally accepted
accounting principles applied on a consistent basis with the audited
consolidated financial statements included therein; the selected financial and
statistical data included in the Disclosure Documents present fairly the
information shown therein and have been prepared and compiled on a basis
consistent with the audited financial statements included therein, except as
otherwise stated therein; and Grant Thornton LLP, which has examined certain of
such financial statements as set forth in its report included in the Disclosure
Documents, is an independent certified public accountant as required by the
Securities Act for an offering registered thereunder.

                      (i)          Except as described in the Disclosure
Documents, there is not pending or, to the knowledge of the Company, threatened
any action, suit, proceeding, inquiry or investigation, governmental or
otherwise, to which any of the Company or the Subsidiaries is a party, or to
which their respective properties or assets are subject, before or brought by
any court, arbitrator or governmental agency or body, that, if determined
adversely to the Company or any such Subsidiary, would, individually or in the
aggregate, have a Material Adverse Effect or that seeks to restrain, enjoin,
prevent the consummation of or otherwise challenge the issuance or sale of the
Securities to be sold hereunder or the application of the proceeds therefrom or
the other transactions described in the Disclosure Documents.

                      (j)          The Company and the Subsidiaries own or
possess adequate licenses or other rights to use all patents, trademarks,
service marks, trade names, copyrights, know-how and other intellectual property
rights that are necessary to conduct their businesses as described in the
Disclosure Documents.  None of the Company or the Subsidiaries has received any
written notice of infringement of (or knows of any such infringement of)
asserted rights of others with respect to any patents, trademarks, service
marks, trade names, copyrights, know-how or other intellectual property rights
that, if such assertion of infringement or conflict were sustained, would,
individually or in the aggregate, have a Material Adverse Effect.

                    (k)          Each of the Company and the Subsidiaries
possesses all licenses, permits, certificates, consents, orders, approvals and
other authorizations from, and has made all declarations and filings with, all
federal, state, local and other governmental authorities, all self-regulatory
organizations and all courts and other tribunals presently required or necessary
to own or lease, as the case may be, and to operate its respective properties
and to carry on its respective

4



--------------------------------------------------------------------------------

businesses as now or proposed to be conducted as set forth in the Disclosure
Documents (“Permits”), except where the failure to obtain such Permits would not
have a Material Adverse Effect and none of the Company or the Subsidiaries has
received any notice of any proceeding relating to revocation or modification of
any such Permit, except as described in the Disclosure Documents and except
where such revocation or modification would not have a Material Adverse Effect.

                      (l)          Subsequent to the respective dates as of
which information is given in the Disclosure Documents and except as described
therein, (i) the Company and the Subsidiaries have not incurred any material
liabilities or obligations, direct or contingent, or entered into any material
transactions not in the ordinary course of business, (ii) the Company and the
Subsidiaries have not purchased any of their respective outstanding capital
stock, or declared, paid or otherwise made any dividend or distribution of any
kind on any of their respective capital stock or otherwise (other than, with
respect to any of such Subsidiaries, the purchase of capital stock by the
Company), (iii) there has not been any material increase in the long-term
indebtedness of the Company or any of the Subsidiaries, (iv) there has not
occurred any event or condition that has, or could reasonably be expected to
have, a Material Adverse Effect, and (v) the Company and the Subsidiaries have
not sustained any material loss or interference with respect to their respective
businesses or properties from fire, flood, hurricane, earthquake, accident or
other calamity, whether or not covered by insurance, or from any labor dispute
or any legal or governmental proceeding.

                      (m)          There are no material legal or governmental
proceedings nor are there any material contracts or other documents required by
the Securities Act to be described in a prospectus that are not described in the
Disclosure Documents.  Except as described in the Disclosure Documents, none of
the Company or the Subsidiaries is in default under any of the contracts
described in the Disclosure Documents, has received a notice or claim of any
such default or has knowledge of any breach of such contracts by the other party
or parties thereto, except for such defaults or breaches as would not,
individually or in the aggregate, have a Material Adverse Effect. 

                      (n)          Each of the Company and the Subsidiaries has
good and marketable fee simple title to all real property and good and
marketable title to all personal property described in the Disclosure Documents
as being owned by it and good and marketable title to the leasehold estate in
the real property described therein as being leased by it, free and clear of all
liens, charges, encumbrances or restrictions, except, in each case, as described
in the Disclosure Documents or such as would not, individually or in the
aggregate, have a Material Adverse Effect.  All material leases, contracts and
agreements to which the Company or any of the Subsidiaries is a party or by
which any of them is bound are valid and enforceable against the Company or any
such Subsidiary, are, to the knowledge of the Company, valid and enforceable
against the other party or parties thereto and are in full force and effect.

                      (o)          Each of the Company and the Subsidiaries has
filed all necessary federal, state and foreign income and franchise tax returns,
except where the failure to so file such returns would not, individually or in
the aggregate, have a Material Adverse Effect, and has paid all taxes shown as
due thereon; and other than tax deficiencies which the Company or any

5



--------------------------------------------------------------------------------

Subsidiary is contesting in good faith and for which adequate reserves have been
provided in accordance with generally accepted accounting principles, there is
no tax deficiency that has been asserted against the Company or any Subsidiary
that would, individually or in the aggregate, have a Material Adverse Effect.

                      (p)          None of the Company or the Subsidiaries is,
or immediately after the Closing Date will be, required to register as an
“investment company” or a company “controlled by” an “investment company” within
the meaning of the Investment Company Act of 1940, as amended (the “Investment
Company Act”).

                      (q)          None of the Company or the Subsidiaries or,
to the knowledge of the Company, any of such entities’ directors, officers,
employees, agents or controlling persons, has taken, directly or indirectly, any
action designed, or that might reasonably be expected, to cause or result, under
the Securities Act or the Exchange Act, or otherwise, in, or that has
constituted, stabilization or manipulation of the price of the Common Stock.

                      (r)          None of the Company, the Subsidiaries or any
of their respective Affiliates (as defined in Rule 501(b) of Regulation D under
the Securities Act) directly, or through any agent, engaged in any form of
general solicitation or general advertising (as those terms are used in
Regulation D under the Securities Act) in connection with the offering of the
Securities or in any manner involving a public offering within the meaning of
Section 4(2) of the Securities Act.  Assuming the accuracy of the
representations and warranties of the Purchasers in Section 6 hereof, it is not
necessary in connection with the offer, sale and delivery of the Securities to
the Purchasers in the manner contemplated by this Agreement to register any of
the Securities under the Securities Act.

                      (s)          Except as set forth in the Disclosure
Documents, there is no strike, labor dispute, slowdown or work stoppage with the
employees of the Company or any of the Subsidiaries which is pending or, to the
knowledge of the Company or any of the Subsidiaries, threatened.

                      (t)          Each of the Company and the Subsidiaries is
insured by insurers of recognized financial responsibility against such losses
and in such amounts that are reasonably prudent and comparable to other
companies of its size and similar business.  Neither the Company nor any
Subsidiary has any reason to believe that it will not be able to renew its
existing insurance coverage as and when such coverage expires or to obtain
similar coverage from similar insurers as may be necessary to continue its
business.

                      (u)          Except as set forth in the Disclosure
Documents, none of the officers or directors of the Company and, to the
knowledge of the Company, none of the employees of the Company is presently a
party to any transaction with the Company or any Subsidiary (other than for
services as employees, officers and directors), including any contract,
agreement or other arrangement providing for the furnishing of such services to
or by, providing for rental of real or personal property to or from, or
otherwise requiring payments in excess of $50,000 to or from any officer
director or such employee or, to the knowledge of the Company,

6



--------------------------------------------------------------------------------

any entity in which any officer, director, or any such employee has a
substantial interest or is an officer, director, trustee or partner.

                      (v)          Each of the Company and the Subsidiaries
maintains internal accounting controls which provide reasonable assurance that
(A) transactions are executed in accordance with management’s authorization,
(B) transactions are recorded as necessary to permit preparation of its
financial statements and to maintain accountability for its assets, (C) access
to its material assets is permitted only in accordance with management’s
authorization and (D) the reported accountability for its material assets is
compared with existing assets at reasonable intervals.

                     (w)          Except for a cash fee of $52,500 payable to
Bicoastal Consulting Corp. and warrants to purchase an aggregate of 52,500
shares of Common Stock issuable ratably to the Purchasers in proportion to their
investment hereunder, the Company does not know of any claims for services,
either in the nature of a finder’s fee or financial advisory fee, with respect
to the offering of the Shares and the transactions contemplated by the
Transaction Documents.

                      (x)          The Common Stock is listed on the Nasdaq
SmallCap Market.  The Company currently is not in violation of, and the
consummation of the transactions contemplated by the Transaction Documents will
not violate, any rule of the National Association of Securities Dealers.

                      (y)          The Company will file a “Notification Form:
Change in the Number of Shares Outstanding” with the Nasdaq Stock Market with
respect to the Shares and the Warrant Shares.  The Shares and the Warrant Shares
will be listed on the Nasdaq SmallCap Market immediately following their
issuance. 

                      (z)          The Company is eligible to use Form S-3 for
the resale of the Shares and the Warrant Shares by the Purchasers or their
transferees.  The Company has no reason to believe that it is not capable of
satisfying the registration or qualification requirements (or an exemption
therefrom) necessary to permit the resale of the Shares and the Warrant Shares
under the securities or “blue sky” laws of any jurisdiction within the United
States that is the residence or domicile of any Purchaser.

                      (aa)         Assuming the accuracy of the Purchasers’
representations and warranties set forth in Section 6, no registration under the
Securities Act is required for the offer and sale of the Securities by the
Company to the Purchasers as contemplated hereby.

          3.          Purchase, Sale and Delivery of the Shares. 

                      (a)          Initial Purchase.  On the basis of the
representations, warranties, agreements and covenants herein contained and
subject to the terms and conditions herein set forth, the Company agrees to
issue and sell to the Purchasers, and the Purchasers agree to purchase from the
Company, 750,000 Shares of Common Stock in the aggregate at a purchase price of
$1.40 per share (the “Purchase Price”). In connection with the purchase and sale
of Shares hereunder, the Purchasers will receive, for no additional
consideration, Warrants to

7



--------------------------------------------------------------------------------

purchase up to 200,000 shares of Common Stock in the aggregate, at an exercise
price of $2.25 per share, subject to adjustment as set forth in the Warrants.

                    One or more certificates in definitive form for the Shares
that the Purchasers have agreed to purchase hereunder, as well as the Warrants
registered in the name of the Purchasers or their nominees, shall be delivered
by or on behalf of the Company, against payment by or on behalf of each
Purchaser, of the purchase price therefor by wire transfer of immediately
available funds to the account of the Company previously designated by it in
writing.  Such delivery of and payment for the Shares and the Warrants shall be
made at the offices of Dorsey & Whitney LLP, 38 Technology Drive, Irvine,
California 92618, on June 30, 2003, or at such date as the Purchasers and the
Company may agree upon, such time and date of delivery against payment being
herein referred to as the “Closing Date.”

                      (b)          Repurchase Right.  The Company shall have the
right, to the extent permitted by applicable law, at any time prior to December
31, 2003 (the “Repurchase Deadline”), to repurchase any Shares then held by the
Purchasers or their affiliates, at a purchase price of $2.25 per share (the
“Repurchase Right”).  Any repurchase  effected pursuant to this Section 3(b)
shall be made on a pro rata basis among the Purchasers in proportion to the
number of Shares then held by them.  This Repurchase Right shall be exercisable
by written notice delivered to each Purchaser in accordance with the notice
provisions of Section 14 below (the “Repurchase Notice”), and shall indicate (1)
the number of Shares to be repurchased (the “Repurchase Shares”), (2) the
aggregate purchase price to be paid to the Purchaser for the Repurchase Shares
(the “Repurchase Price”), (3) the date on which such repurchase is to be
effected, which date shall not be more than thirty (30) days after the date of
the Repurchase Notice (the “Repurchase Date”), and (4) the location where the
Purchaser shall surrender the certificate or certificates representing the
Repurchase Shares. 

                    On or before the Repurchase Date, the Purchaser shall
surrender the certificate or certificates evidencing the Repurchase Shares held
by it to the Corporation at the place designated in such notice and shall
thereupon be entitled to receive payment of the Repurchase Price.  Promptly upon
the receipt of such surrendered stock certificate(s), but in no event later than
the Repurchase Date, the Company shall pay to the Purchaser, in cash or cash
equivalents, the Repurchase Price for the Repurchase Shares.  If fewer than all
of the Shares represented by any such surrendered certificate or certificates
are repurchased, the Company shall promptly issue or cause to be issued a new
certificate or certificates representing the balance of the Shares not
repurchased. 

                    If, on the Repurchase Date, funds necessary for such
repurchase shall be available therefore and shall have been irrevocably
deposited or set aside, then, notwithstanding that the certificates evidencing
any shares so called for repurchase shall not have been surrendered, such
Repurchase Shares shall be cancelled and shall no longer be deemed to be
outstanding, the Purchaser shall cease to be a stockholder with respect to such
Repurchase Shares, and all rights whatsoever with respect to such Repurchase
Shares (except for the right of the holders thereof to receive the Repurchase
Price without interest upon surrender of their certificates) shall terminate.

8



--------------------------------------------------------------------------------

                     (c)          Rescission Right.  If, prior to July 15, 2003
(the “Rescission Deadline”), the Nasdaq Stock Market determines that stockholder
approval is required for the issuance any of the Securities, the sale of up to
265,000 of the Shares (the “Rescission Shares”) may be rescinded, at the
Company’s sole option, and the Purchase Price paid by the Purchasers for such
Rescission Shares shall be immediately refunded to the Purchaser.  The exact
number of Rescission Shares that may be repurchased shall be the minimum number
of shares necessary to satisfy the Nasdaq Stock Market that no stockholder
approval is necessary in connection with the sale of the Securities to the
Purchasers. 

                     Any rescission effected pursuant to this Section 3(c) shall
be made on a pro rata basis among the Purchasers in proportion to the number of
Shares then held by them.  This Rescission Right shall be exercisable by giving
written notice to each Purchaser in accordance with the notice provisions of
Section 14 below (the “Rescission Notice”), which notice shall indicate (1) the
number of Rescission Shares to be rescinded, (2) the aggregate price to be
refunded to the Purchaser for the Rescission Shares (the “Rescission Price”),
(3) the date on which such rescission is to be effected, such date to not be
more than thirty (30) days after the date of the Rescission Notice (the
“Rescission Date”), and (4) the location where the Purchaser shall surrender the
certificate or certificates representing the Rescission Shares. 

                     In the event of such a rescission, the Purchaser shall
surrender the certificate or certificates evidencing the Rescission Shares held
by it to the Company at the place designated in the Rescission Notice and shall
thereupon be entitled to receive payment of the Rescission Price.  Promptly upon
the receipt of such surrendered stock certificate(s), the Company shall promptly
pay to the Purchasers, in cash or cash equivalents, the Rescission Price for the
Rescission Shares, and the Company shall promptly issue a new certificate or
certificates representing the balance of the Shares not rescinded.

                     If, on the Rescission Date, funds necessary for such
rescission shall be available therefore and shall have been irrevocably
deposited or set aside, then, notwithstanding that the certificates evidencing
any such shares so called for rescission shall not have been surrendered, such
Rescission Shares shall be cancelled and shall no longer be deemed to be
outstanding, the Purchaser shall cease to be a stockholder with respect to such
Rescission Shares, and all rights whatsoever with respect to such Rescission
Shares (except for the right of the holders thereof to receive the Rescission
Price without interest upon surrender of their certificates) shall terminate. 

                      (d)          Stop-Transfer Authority. In order to enforce
the Repurchase Right and/or the Rescission Right as set forth in Sections 3(c)
and 3(d) above, the Company may impose stop-transfer instructions on the Shares.

          4.        Certain Covenants of the Company.  The Company covenants and
agrees with the Purchasers as follows:

                     (a)          None of the Company or any of its Affiliates
will sell, offer for sale or solicit offers to buy or otherwise negotiate in
respect of any “security” (as defined in the

9



--------------------------------------------------------------------------------

Securities Act) which could be integrated with the sale of the Securities in a
manner which would require the registration of the Securities under the
Securities Act.

                     (b)         The Company will not become, at any time prior
to the expiration of three years after the Closing Date, an open-end investment
company, unit investment trust, closed-end investment company or face-amount
certificate company that is or is required to be registered under the Investment
Company Act.

                     (c)          None of the proceeds from the Shares shall be
used to reduce or retire any insider note or convertible debt held by any
officer of director of the Company.

                     (d)          The Company will perform its obligations under
this Agreement and the other Transaction Documents prior to or after the Closing
Date and will satisfy all conditions precedent on its part to the obligations of
the Purchasers to purchase and accept delivery of the Securities.

          5.         Conditions of the Purchaser’s Obligations.  The obligation
of each Purchaser to purchase and pay for the Securities is subject to the
following conditions unless waived in writing by the Purchaser:

                     (a)          The representations and warranties of the
Company contained in this Agreement shall be true and correct in all material
respects (other than representations and warranties with a Material Adverse
Effect qualifier, which shall be true and correct as written) on and as of the
Closing Date; the Company shall have complied in all material respects with all
agreements and satisfied all conditions on its part to be performed or satisfied
hereunder at or prior to the Closing Date.

                     (b)          None of the issuance and sale of the
Securities pursuant to this Agreement or any of the transactions contemplated by
any of the other Transaction Documents shall be enjoined (temporarily or
permanently) and no restraining order or other injunctive order shall have been
issued in respect thereof; and there shall not have been any legal action,
order, decree or other administrative proceeding instituted or, to the Company’s
knowledge, threatened against the Company or against any Purchaser relating to
the issuance of the Securities or any Purchaser’s activities in connection
therewith or any other transactions contemplated by this Agreement, the other
Transaction Documents or the Disclosure Documents.

                     (c)          The Purchasers shall have received
certificates, dated the Closing Date and signed by the Chief Executive Officer
and the Chief Financial Officer of the Company, to the effect of paragraphs 5(a)
and (b).

                     (d)          The Purchasers shall have received an opinion
of Dorsey & Whitney LLP, counsel to the Company, with respect to the
authorization of the Shares, the Warrants and the Warrant Shares and other
customary matters in the form attached hereto as Exhibit B. 

10



--------------------------------------------------------------------------------

                     (e)          The Company shall have obtained any and all
consents, permits and waivers necessary or appropriate for consummation of the
transactions contemplated by the Transaction Documents.

                     (f)          The Company shall have paid the fees and
expenses set forth in Section 15.

                     (g)          All proceedings in connection with the
transactions contemplated at the Closing Date and all documents incident to such
transactions shall be reasonably satisfactory in form and substance to the
Purchasers and its special counsel.

          6.        Representations and Warranties of the Purchasers. 

                     (a)          Purchaser represents and warrants to the
Company that the Securities to be acquired by it hereunder (including the
Warrant Shares that it may acquire upon exercise of the Warrants) are being
acquired for its own account for investment (and/or on behalf of managed
accounts who are purchasing solely for their own accounts for investment) and
with no intention of distributing or reselling such Securities (including the
Warrant Shares that it may acquire upon exercise of the Warrants, as the case
may be) or any part thereof or interest therein in any transaction which would
be in violation of the securities laws of the United States of America or any
State, without prejudice, however, to a Purchaser’s right, subject to the
provisions of this Agreement, at all times to sell or otherwise dispose of all
or any part of such Shares or Warrant Shares under an effective registration
statement under the Securities Act and in compliance with applicable state
securities laws or under an exemption from such registration, and subject,
nevertheless, to the disposition of a Purchaser’s property being at all times
within its control.  By executing this Agreement, each Purchaser further
represents that such Purchaser does not have any contract, undertaking,
agreement or arrangement with any person to sell, transfer or grant
participation to any Person with respect to any of the Securities.

                     (b)          Purchaser understands that the Securities
(including the Warrant Shares that it may acquire upon exercise of the Warrants)
have not been registered under the Securities Act and may not be offered,
resold, pledged or otherwise transferred except (a) pursuant to an exemption
from registration under the Securities Act (and, if requested by the Company,
based upon an opinion of counsel acceptable to the Company) or pursuant to an
effective registration statement under the Securities Act and (b) in accordance
with all applicable securities laws of the states of the United States and other
jurisdictions.

                     (c)          Purchaser agrees to the imprinting, so long as
appropriate, of the following legend on the Securities (including the Warrant
Shares that it may acquire upon exercise of the Warrants) together with any
other legends required under the State Securities laws):

 

The shares of common stock evidenced by this certificate have not been
registered under the U.S. Securities Act of 1933, as amended, and may not be
offered, sold, pledged or otherwise transferred (“transferred”) in the absence
of such registration or an applicable exemption therefrom. In the absence of

11



--------------------------------------------------------------------------------

 

such registration, such shares may not be transferred unless, if the Company
requests, the Company has received a written opinion from counsel in form and
substance satisfactory to the Company stating that such transfer is being made
in compliance with all applicable federal and state securities laws.

          The legend set forth above may be removed if and when the Shares or
the Warrant Shares, as the case may be, are disposed of pursuant to an effective
registration statement under the Securities Act or in the opinion of counsel
reasonably acceptable to the Company experienced in the area of United States
Federal securities laws such legends are no longer required under applicable
requirements of the Securities Act.  The Shares and the Warrant Shares shall
also bear any other legends required by applicable Federal or state securities
laws, which legends may be removed when in the opinion of counsel to the Company
experienced in the applicable securities laws, the same are no longer required
under the applicable requirements of such securities laws.  The Company agrees
that it will provide each Purchaser, upon request, with a substitute
certificate, not bearing such legend at such time as such legend is no longer
applicable.  Each Purchaser agrees that, in connection with any transfer of the
Shares or the Warrant Shares by it pursuant to an effective registration
statement under the Securities Act, such Purchaser will comply with all
prospectus delivery requirements of the Securities Act.  The Company makes no
representation, warranty or agreement as to the availability of any exemption
from registration under the Securities Act with respect to any resale of the
Shares or the Warrant Shares.

                     (d)          Purchaser is an “accredited investor” within
the meaning of Rule 501(a) of Regulation D under the Securities Act.

                     (e)          Purchaser represents and warrants to the
Company that it, or its general partner, has such knowledge, sophistication and
experience in business and financial matters so as to be capable of evaluating
the merits and risks of the prospective investment in the Securities, having
been represented by counsel, and has so evaluated the merits and risks of such
investment and is able to bear the economic risk of such investment and, at the
present time, is able to afford a complete loss of such investment.

                     (f)          Purchaser represents and warrants to the
Company that (i) the purchase of the Securities to be purchased  by it has been
duly and properly authorized and this Agreement has been duly executed and
delivered by it or on its behalf and constitutes the valid and legally binding
obligation of the Purchaser, enforceable against the Purchaser in accordance
with its terms, subject to bankruptcy, insolvency, fraudulent transfer,
reorganization, moratorium and similar laws of general applicability relating to
or affecting creditors’ rights generally and to general principals of equity;
(ii) the purchase of the Securities to be purchased by it does not conflict with
or violate its limited partnership agreement, operating agreement or other
charter documents, or any law, regulation or court order applicable to it; and
(iii) the purchase of the Securities to be purchased by it does not impose any
penalty or other onerous condition on Purchaser under or pursuant to any
applicable law or governmental regulation.

                     (g)          Purchaser represents and warrants to the
Company that neither it nor any of its directors, officers, employees, agents,
partners, members, or controlling persons

12



--------------------------------------------------------------------------------

has taken, directly or indirectly, any actions designed, or might reasonably be
expected to cause or result, under the Securities Act or Exchange Act or
otherwise, in, or that has constituted, stabilization, or manipulation of the
price of the Common Stock.

                     (h)          Purchaser acknowledges it has reviewed the
Disclosure Documents and further acknowledges that it has been afforded (i) the
opportunity to ask such questions as it has deemed necessary of, and to receive
answers from, representatives of the Company concerning the terms and conditions
of the offering of the Securities and the merits and risks of investing in the
Securities; (ii) access to information about the Company and the Company’s
financial condition, results of operations, business, properties, management and
prospects sufficient to enable it to evaluate its investment in the Securities;
and (iii) the opportunity to obtain such additional information which the
Company possesses or can acquire without unreasonable effort or expense that is
necessary to verify the accuracy and completeness of the information contained
in the Disclosure Documents.

                     (i)          Purchaser represents and warrants to the
Company that it has based its investment decision solely upon the information
contained in the Disclosure Documents and such other information as may have
been provided to it by the Company in response to its inquiries, and has not
based its investment decision on any research or other report regarding the
Company prepared by any third party (“Third Party Reports”).  Purchaser
understands and acknowledges that (i) the Company does not endorse any Third
Party Reports and (ii) its actual results may differ materially from those
projected in any Third Party Report.  

                     (j)          Purchaser understands and acknowledges that
(i) any forward-looking information included in the Disclosure Documents
supplied to Purchaser by the Company or its management is subject to risks and
uncertainties, including those risks and uncertainties set forth in the
Disclosure Documents; and (ii) the Company’s actual results may differ
materially from those projected by the Company or its management in such
forward-looking information.

                     (k)          Purchaser understands and acknowledges that
(i) the Securities are offered and sold without registration under the
Securities Act in a private placement that is exempt from the registration
provisions of the Securities Act and (ii) the availability of such exemption
depends in part on, and that the Company and its counsel will rely upon, the
accuracy and truthfulness of the foregoing representations and Purchaser hereby
consents to such reliance.

          7.        Covenants of Purchasers Not to Short Stock.  Each Purchaser
and its affiliates and assigns agrees not to short the Company Common Stock as
long as shares of the Company’s Series E Convertible Preferred Stock are
outstanding.

          8.         Survival of Representations.  The respective
representations, warranties, agreements and covenants of the Company and the
Purchasers set forth in this Agreement shall survive until the second
anniversary of the Closing Date. 

13



--------------------------------------------------------------------------------

          9.        Termination. 

                     (a)          This Agreement may be terminated in the sole
discretion of the Company by notice to Purchasers if at the Closing Date:

 

                         (i)          the representations and warranties made by
Purchasers in Section 6 are not true and correct in all material respects; or

 

 

 

                         (ii)          as to the Company, the sale of the
Securities hereunder (i) is prohibited or enjoined by any applicable law or
governmental regulation or (ii) subjects the Company to any penalty, or in its
reasonable judgment, other onerous condition under or pursuant to any applicable
law or government regulation that would materially reduce the benefits to the
Company of the sale of the Securities to such Purchaser, so long as such
regulation, law or onerous condition was not in effect in such form at the date
of this Agreement.

                     (b)          This Agreement may be terminated in the sole
discretion of Purchasers by notice to the Company given in the event that the
Company shall have failed, refused or been unable to satisfy all conditions on
its part to be performed or satisfied hereunder on or prior to the Closing Date
or if after the execution and delivery of this Agreement and prior to the
Closing Date trading in securities of the Company or in securities generally on
the New York Stock Exchange, the American Stock Exchange or the Nasdaq National
or Small Cap Market shall have been suspended or minimum or maximum prices shall
have been established on any such exchange.

                     (c)          This Agreement may be terminated by mutual
written consent of both parties.

          10.       Registration. Within 30 days from the Closing Date, the
Company shall prepare and file with the Securities and Exchange Commission (the
“SEC”) a Registration Statement covering the resale of the Shares and the
Warrant Shares (collectively, the “Registrable Securities”) for an offering to
be made on a continuous basis pursuant to Rule 415 (the “Registration
Statement”).  The Registration Statement required hereunder shall be on Form S-3
(except if the Company is not then eligible to register for resale the
Registrable Securities on Form S-3, in which case such registration shall be on
another appropriate form).  The Company shall use its best efforts to cause such
Registration Statement to become effective within 120 days after the Registrable
Securities are first included in a Registration Statement filed with the SEC,
but shall not be liable for any damages should such effectiveness be delayed
solely by reason of the SEC review process.  The Company shall use its best
efforts to keep such Registration Statement continuously effective under the
Securities Act until all Registrable Securities covered by such Registration
Statement have been sold or may be sold without volume restrictions pursuant to
Rule 144(k) as determined by the counsel reasonably acceptable to the Company
pursuant to a written opinion to such effect addressed and acceptable to the
Company’s transfer agent.

14



--------------------------------------------------------------------------------

          11.         Furnishing of Information.  As long as any Purchaser owns
Securities, the Company covenants to timely file (or obtain extensions in
respect thereof and file within the applicable grace period) all reports
required to be filed by the Company after the date hereof pursuant to the
Exchange Act.  Upon the request of any such Person, the Company shall deliver to
such Person a written certification of a duly authorized officer as to whether
it has complied with the preceding sentence.  As long as any Purchaser owns
Securities, if the Company is not required to file reports pursuant to such
laws, it will prepare and furnish to the Purchasers and make publicly available
in accordance with Rule 144(c) such information as is required for the
Purchasers to sell the Securities under Rule 144.  The Company further covenants
that it will take such further action as any holder of Securities may reasonably
request, all to the extent required from time to time to enable such Person to
sell such Securities without registration under the Securities Act within the
limitation of the exemptions provided by Rule 144.

          12.        Securities Laws Disclosure; Publicity; Non-Public
Information.  The Company may, following the Closing Date, issue a press release
or file a Current Report on Form 8-K, in each case reasonably acceptable to the
Purchasers disclosing the transactions contemplated hereby and (ii) make such
other filings and notices in the manner and time required by the Commission. 
The Company and the Purchasers shall consult with each other in issuing any
press releases with respect to the transactions contemplated hereby, and neither
party shall issue any such press release or otherwise make any such public
statement without the prior consent of the other, which consent shall not
unreasonably be withheld, except if such disclosure is required by law, in which
case the disclosing party shall promptly provide the other party with prior
notice of such public statement or communication.  Notwithstanding the
foregoing, the Company shall not publicly disclose the names of Purchasers, or
include the names of Purchasers in any filing with the Commission or any
regulatory agency or trading market, without the prior written consent of such
Purchaser, except to the extent such disclosure is required by law or trading
market regulations, in which case the Company shall provide the Purchasers with
prior notice of such disclosure.  The Company covenants and agrees that neither
it nor any other person acting on its behalf will provide the Purchasers or
their agents or counsel with any information that the Company believes
constitutes material non-public information, unless prior thereto such Purchaser
shall have executed a written agreement regarding the confidentiality and use of
such information.  The Company understands and confirms that the Purchasers
shall be relying on the foregoing representations in effecting transactions in
securities of the Company. 

          13.        Indemnification of the Purchasers.  The Company will
indemnify and hold the Purchasers and their directors, officers, shareholders,
partners, employees and agents (each, a “Purchaser Party”) harmless from any and
all losses, liabilities, obligations, claims, contingencies, damages, costs and
expenses, including all judgments, amounts paid in settlements, court costs and
reasonable attorneys’ fees and costs of investigation (collectively, “Losses”)
that any such Purchaser Party may suffer or incur as a result of or relating to
(a) any misrepresentation, breach or inaccuracy of any of the representations,
warranties, covenants or agreements made by the Company in this Agreement or in
the Transaction Documents; (b) any cause of action, suit or claim brought or
made against such Purchaser Party and arising out of or resulting from the
execution, delivery, performance or enforcement of this Agreement or any of the
other Transaction Documents as of the Closing Date or (c) any material
misstatement or omission in the Registration Statement.  The Company will
reimburse a Purchaser for its

15



--------------------------------------------------------------------------------

reasonable legal and other expenses (including the cost of any investigation,
preparation and travel in connection therewith) incurred in connection with this
Section 13, as such expenses are incurred.

          14.        Notices.  All communications hereunder shall be in writing
and shall be hand delivered, mailed by first-class mail, couriered by next-day
air courier or by facsimile and confirmed in writing (i) if to the Company, at
the addresses set forth below, or (ii) if to a Purchaser, to the address(es) set
forth on the signature page hereto.

 

If to the Company:

 

 

 

Irvine Sensors Corporation

 

 3001 Redhill Avenue

 

Costa Mesa, California 92650

 

Attention:  Chief Financial Officer

 

Facsimile:  (714) 444-8773

 

 

 

with a copy to:

 

 

 

Dorsey & Whitney LLP

 

38 Technology Drive

 

Irvine, California 92618

 

Attention:  Ellen S. Bancroft, Esq. 

 

Facsimile:  (714) 424-5554


                      All such notices and communications shall be deemed to
have been duly given:  (i) when delivered by hand, if personally delivered; (ii)
five business days after being deposited in the mail, postage prepaid, if mailed
certified mail, return receipt requested; (iii) one business day after being
timely delivered to a next-day air courier guaranteeing overnight delivery; (iv)
the date of transmission if sent via facsimile to the facsimile number as set
forth in this Section or the signature page hereof prior to 6:00 p.m. on a
business day, or (v) the business day following the date of transmission if sent
via facsimile at a facsimile number set forth in this Section or on the
signature page hereof after 6:00 p.m. or on a date that is not a business day. 
Change of a party’s address or facsimile number may be designated hereunder by
giving notice to all of the other parties hereto in accordance with this
Section. 

          15.        Expense Reimbursement.  The Company agrees to pay Purchaser
up to an aggregate of $15,000 for all out of pocket expenses incurred in
connection with the preparation and negotiation of the Transaction Documents,
including the fees and expenses of Sheppard Mullin, Richter & Hampton, LLP.

          16.        Successors.  This Agreement shall inure to the benefit of
and be binding upon the Purchasers and the Company and their respective
successors and legal representatives, and nothing expressed or mentioned in this
Agreement is intended or shall be construed to give any other person any legal
or equitable right, remedy or claim under or in respect of this Agreement, or
any provisions herein contained; this Agreement and all conditions and
provisions hereof being intended to be and being for the sole and exclusive
benefit of such persons and for

16



--------------------------------------------------------------------------------

the benefit of no other person. Neither the Company nor any Purchaser may assign
this Agreement or any rights or obligation hereunder without the prior written
consent of the other parties.

          17.        No Waiver; Modifications in Writing.  No failure or delay
on the part of the Company or any Purchaser in exercising any right, power or
remedy hereunder shall operate as a waiver thereof, nor shall any single or
partial exercise of any such right, power or remedy preclude any other or
further exercise thereof or the exercise of any other right, power or remedy. 
The remedies provided for herein are cumulative and are not exclusive of any
remedies that may be available to the Company or any Purchaser at law or in
equity or otherwise.  No waiver of or consent to any departure by the Company or
any Purchaser from any provision of this Agreement shall be effective unless
signed in writing by the party entitled to the benefit thereof, provided that
notice of any such waiver shall be given to each party hereto as set forth
below.  Except as otherwise provided herein, no amendment, modification or
termination of any provision of this Agreement shall be effective unless signed
in writing by or on behalf of each of the Company and the Purchaser.  Any
amendment, supplement or modification of or to any provision of this Agreement,
any waiver of any provision of this Agreement, and any consent to any departure
by the Company or any Purchaser from the terms of any provision of this
Agreement shall be effective only in the specific instance and for the specific
purpose for which made or given.  Except where notice is specifically required
by this Agreement, no notice to or demand on the Company in any case shall
entitle the Company to any other or further notice or demand in similar or other
circumstances.

         18.        Entire Agreement.  This Agreement, together with Transaction
Documents constitutes the entire agreement among the parties hereto and
supersedes all prior agreements, understandings and arrangements, oral or
written, among the parties hereto with respect to the subject matter hereof and
thereof.

          19.        Severability.  If any provision of this Agreement is held
to be invalid or unenforceable in any respect, the validity and enforceability
of the remaining terms and provisions of this Agreement shall not in any way be
affected or impaired thereby.

          20.        APPLICABLE LAW.  THE VALIDITY AND INTERPRETATION OF THIS
AGREEMENT, AND THE TERMS AND CONDITIONS SET FORTH HEREIN SHALL BE GOVERNED BY
AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF CALIFORNIA, WITHOUT
GIVING EFFECT TO PROVISIONS RELATING TO CONFLICTS OF LAW TO THE EXTENT THE
APPLICATION OF THE LAWS OF ANOTHER JURISDICTION WOULD BE REQUIRED THEREBY.

          21.        Counterparts.  This Agreement may be executed in two or
more counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

          22.        Attorney’s Fees. If either party to this Agreement shall
bring any action, suit, counterclaim, appeal, arbitration, or mediation for any
relief against the other, declaratory or otherwise, to enforce the terms hereof
or to declare rights hereunder, the losing party shall pay to

17



--------------------------------------------------------------------------------

the prevailing party a reasonable sum for attorneys’ fees and costs incurred in
bringing and prosecuting such action and/or enforcing any judgment, order,
ruling or award.

18



--------------------------------------------------------------------------------

          IN WITNESS WHEREOF, the parties have executed this Agreement as of the
date first above written.

Company:

 

IRVINE SENSORS CORPORATION

 

 

 

 

 

 

 

By:

/s/ JOHN S. STUART, JR.

 

 

 

--------------------------------------------------------------------------------

 

 

Name:

 

John J. Stuart, Jr.

 

 

Title:

 

Chief Financial Officer

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Purchasers:

MERCATOR MOMENTUM FUND, LP

 

 

 

 

 

 

By:

MERCATOR ADVISORY GROUP, LLC, its

 

 

General Partner

 

 

 

 

 

 

By:

/s/ DAVID FIRESTONE

 

 

 

--------------------------------------------------------------------------------

 

 

 

David Firestone, its Managing Member

 

 

 

 

 

 

Purchase Price: $403,830

 

 

Number of Shares: 288,450 shares

 

 

 

 

 

MERCATOR MOMENTUM FUND III, LP

 

 

 

 

 

By:

MERCATOR ADVISORY GROUP, LLC, its

 

 

General Partner

 

 

 

 

 

 

By:

/s/ DAVID FIRESTONE 

 

 

 

--------------------------------------------------------------------------------

 

 

 

David Firestone, its Managing Member

 

 

 

 

 

 

Purchase Price: $646,170

 

 

Number of Shares: 461,550 shares

 

 

 

 

 

Address for Notice:

 

555 South Flower Street, Suite 4500

 

Los Angeles, California 90071

 

Attention: David Firestone

 

Facsimile:  (213) 553-9285

 

 

 

 

with a copy to:

 

Sheppard, Mullin, Richter & Hampton, LLC

 

333 South Hope Street, 48th Floor

 

Los Angeles, California 90071

 

Attention: David Ulich, Esq.

 

Facsimile:  (213) 620-1398